Citation Nr: 1404156	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to November 1968.  He died on May [redacted], 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to DIC benefits and service connection for the cause of the Veteran's death. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2009.  

2.  The Veteran's death certificate states  that the immediate cause of death was respiratory failure, due to or as a consequence of COPD, due to or as a consequence of congestive heart failure (CHF).  

3.  At the time of his death, the Veteran was service-connected for DM II and CAD, which were likely contributing factors in his death.

4.  A total service-connected disability rating was not in effect for 10 years at the time of the Veteran's death, the Veteran died more than 40 years after his separation from active duty service and he was not a former POW.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting the claim seeking entitlement to service connection for the Veteran's cause of death.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed as to this issue.

With respect to the claim under 38 U.S.C.A. § 1318 , the claim is denied as a matter of law.  As such, no further notice or assistance would be required to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The appellant has contended that the Veteran's service-connected DM II and CAD were contributing factors to the Veteran's death.  

The Veteran's May 2009 death certificate, signed by J.E., P.A.-C of the VAMC Boise, states that the immediate cause of death was respiratory failure, due to or as a consequence of COPD, due to or as a consequence of CHF.  Additionally, in a statement dated in November 2009, J.E provided an opinion that that the Veteran's service-connected diabetes mellitus and arteriosclerotic heart disease contributed to some degree to his eventual death by worsening his CHF.  He went on further to state that the Veteran's diabetes mellitus and arteriosclerotic heart disease contributed to his poor heart function. Also, the Veteran suffered from diabetes for many years, which was a major risk factor for heart attacks; and the Veteran did in fact suffer a heart attack in the last year of his life.  The record reflects that J.E. not only signed the Veteran's death certificate certifying his cause of death, but that he had treated the Veteran for several years and also days prior to his death.  He provided an opinion explaining why the Veteran's service-connected disabilities contributed to his death in a material way.  For these reasons, the Board finds J.E.'s opinion to be highly probative.

The record also reflects  that prior to his death in May 2009, the Veteran underwent an aid and attendance VA examination in March 2009.  The examiner opined that the cause of the Veteran's recent edema/CHF was most likely his chronic COPD/pulmonary hypertension, and his need for aid and attendance was more of a function of his non-service connected COPD and sleep apnea than any coronary artery cause.  However, the VA examiner did not consider whether the Veteran's service-connected DM II and/or CAD aggravated or contributed to the Veteran's CHF, which caused the Veteran's death.  Allen v. Brown, 7 Vet. App. 439 (1995).  Because the opinion did not address the issues of whether the Veteran's service-connected disabilities were contributory causes of his death, the Board finds that it is inadequate for adjudication purposes and lacks probative value.
 
In sum, the only adequate opinion of record is positive concerning the appellant's claim.  Accordingly, service connection for the cause of the Veteran's death is warranted. 

III.  DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) ; 38 C.F.R. § 3.22(a) .

The Veteran was rated as totally disabled due to his service-connected disabilities from December 20, 2006; his 100 percent rating was not in effect for 10 years at the time of his death in May 2009.  Furthermore, the Veteran died more than 40 years after his separation from active duty service and he was not a former POW.  For these reasons, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is granted.

Dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is denied.





______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


